The present application is being examined under the pre-AIA  first to invent provisions. 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 15/953,711 filed on 04/16/2018 is now US PAT 10803017, US Application # 15/953,711 is a CON of US Application # 11/948,708 filed on 1/30/2007 is now US PAT 9946722

 DETAILED ACTION

Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 10/9/2020 are acceptable for examination purpose
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Statutory Review under 35 USC § 101

Claims 1-7 are directed  a method and have been reviewed.
 	Claims 1-7 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions

Claims 8-14 are directed to A client computing device,  have been reviewed.
 	Claims 8-14 appear to be statutory, as the computing device includes hardware (at least one data processor) as disclosed in ¶ 0020, fig 2  of the applicant’s specification referring to physical processor cores

Claim 15-20  are directed to A non-transitory computer-readable storage medium storing instructions that, when executed by a client processing device, cause the client processing device to appears to be statutory, (specification: ¶ 0020, fig 2 ) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 of US Application No. 16/681,922 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,946,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 16/949,039
US Patent No. 9,946,722
Claim 1,8,15, A method comprising:  	causing, by a client processing device, presentation of a merged list of unified file usage information, wherein the merged list of unified file usage information comprises a first representation of the local file associated with local file usage information and a second representation of a Web application file associated with remote file usage information from a remote network host; 
      receiving a selection of at least one of the local file or the Web application file from the merged list of unified file usage information; 
        determining, using saved preference information, a default application with which to open the at least one of the local file or the Web application file; and 
       responsive to a request, opening the at least one of the local file or the Web application file with an application other than the default application.
  

Claim 1, A method, comprising:
      parsing an operating system file to extract local file usage information of a client processing device for a first local file, wherein the local file usage information comprises local usage activity of the first local file on a local client device by a first user;
       determining, in view of communication between the client processing device and a remote network host via a network, remote file usage information of the client processing device for a Web application file stored on the remote network host, wherein the remote file usage information is maintained by the remote network host and comprises remote usage activity of the Web application file on the remote network host by the first user;
       compiling, by the client processing device, the local file usage information of the first user for the first local file and the remote file usage information of the first user for the Web application file to create a merged list of unified file usage information, wherein the merged list of unified file usage information comprises a first representation of the first local file associated with the local file usage information and a second representation of the Web application file associated with the remote file usage information;
       sorting the merged list of unified file usage information in view of a comparison of the local file usage information of the first user for the first local file and the remote file usage information of the first user for the Web application file;
        generating, by the client processing device, a display of the merged list of unified file usage information, as sorted;
        receiving a selection of the first local file from the merged list of unified file usage information, as sorted;
       in response to the selection, opening the first local file with a network application; and
       identifying, in view of the opening of the first local file with the network application, that a second local file can be moved to the remote network host.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-28 of U.S. Patent No. 9,946,722 to arrive at the claims 1-20 of the instant application 16/949,039 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 16/949,039 wherein the merged list of unified file usage information comprises a first representation of the local file associated with local file usage information and a second representation of a Web application file associated with remote file usage information, while  claim 1 of U.S. Patent No. 9,946,722 sorting the merged list of unified file usage information in view of a comparison of the local file usage information of the first user for the first local file and the remote file usage information of the first user for the Web application file is absent of the limitation from instant application 16/949,039 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  As such instant application 16/949,039 is broader.














Claims 1-20 of US Application No. 16/949,039 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application

Instant US application: 16/949,039
US Patent No. 10,803,017
Claim 1,8,15, A method comprising:  	causing, by a client processing device, presentation of a merged list of unified file usage information, wherein the merged list of unified file usage information comprises a first representation of the local file associated with local file usage information and a second representation of a Web application file associated with remote file usage information from a remote network host; 
      receiving a selection of at least one of the local file or the Web application file from the merged list of unified file usage information; 
        determining, using saved preference information, a default application with which to open the at least one of the local file or the Web application file; and 
       responsive to a request, opening the at least one of the local file or the Web application file with an application other than the default application.
  

Claim 1, A method, comprising:
      determining local file usage information of a client processing device for a first local file;
determining remote file usage information for a Web application file stored on a remote network host; and
        compiling, by the client processing device, the local file usage information for the first local file and the remote file usage information for the Web application file to create a merged list of unified file usage information, wherein the merged list of unified file usage information comprises a first representation of the first local file associated with the local file usage information and a second representation of the Web application file associated with the remote file usage information.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-28 of U.S. Patent No. 10,803,017 to arrive at the claims 1-20 of the instant application 16/949,039 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 16/949,039 wherein the merged list of unified file usage information comprises a first representation of the local file associated with local file usage information and a second representation of a Web application file associated with remote file usage information, while  claim 1 of U.S. Patent No. 10,803,017 compiling, by the client processing device, the local file usage information for the first local file and the remote file usage information for the Web application file to create a merged list of unified file usage information, wherein the merged list of unified file usage information is absent of the limitation from instant application 16/949,039 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-8,10-15,17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berstis et al (hereinafter ‘Berstis’), U.S. Patent Application 2006/0161511 published Jul, 2006, in view of JENNINGS,III et al., (hereafter JENNINGS), US Pub No. 2003/0220998 published Nov 2003.

Claim 1,8,15,  A method comprising: causing, by a client processing device, presentation of a list of unified file usage information, wherein the list of unified file usage information comprises a first representation of the local file associated with local file usage information and a second representation of a Web application file associated with remote file usage information from a remote network host” (0007, 0009, 0024, 0028, 0032, fig 1 – Berstis teaches electronic document usage, particularly multiple document computer systems are connected to the remote document system via network including each document associated with usage tracking module element 112, wherein user tracking module 112 tracks the usage of an electronic document, local file usage information corresponds to document computer system that tracks usage of documents typically using tracking module), as such, prior art of Berstis specifically teaches “usage tracking module” for the usage of an electronic document that determines the usage activities.  It is further noted that the prior art of Berstis teaches various web application supported document readers using elemectronic document browsers such as document readers including Word, Adobe, MobiPocket reader and like as detailed in para 0032 corresponds to web application file(s)
 	 “receiving a selection of at least one of the local file or the Web application file from the list of unified file usage information” (fig 1, element 102, fig 2, element 202, page 2, 0010 , fig 6, 0032, 0055 – Berstis teaches receiving request from user to select and/ or view  for example electronic document, opened from the selection list within the document reader in an web application (browser) environment; prior art of Berstis, teaches “user interface module”, fig 2, element 202 allows at least one user to monitor overall file usage activity (page 2, 0010); Berstis’s  computer system 102.  0024 and fig. 1 describe multiple computer systems 102 that monitor usage of a document connected in an computer network environment both local and remote network host;
 	determining, using saved preference information (Berstis: 0036,0040 – Berstis teaches memory module element 206 stores user preferences, electronic documents, document usage information and like), “a default application with which to open the at least one of the local file or the Web application file” (Berstis: 0025 – Berstis teaches browser supports web pages for the electronic documents such as  detailed in 0025, as such aggregator server connected in a network environment acts as local and remote file server); and
 	 “responsive to a request, opening the at least one of the local file or the Web application file with an application other than the default application” (Berstis: 0028,0031 – Berstis teaches electronic document usage tracking both opening and closing of respective electronic documents, creating or deleting , time spent with specific document using default application, further prior art of Berstis teaches user may open multiple documents in one window and other section(s) of documents in another window, while usage module tracking usage time  whether local file aggregate server or remote aggregate server is driven by document reader software)
	It is however, noted that the prior art of Berstis does not teach “Web application file from the merged list”, although Berstis teaches document usage tracking module indicates usage of document utilization information both local and remote file information because document computer system are connected in a network environment (Abstract, fig 1).
 	On the other hand, JENNINGS disclosed “Web application file to create a merged list” (0022, line 1-4, 0025, fig 3, element 311, page 3, 0030-0031,fig 4, 0033,    fig 7, 0038 – JENNINGS teaches merging process, particularly identifying common relation among files and grouping  and merged into one group based on the frequency of usage, the prior art of Jennings teaches web application in the web server log supports file system such as NFS or CGI scrip on a web server).
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate collect log files from servers, identifying common relation in merging files from group(s) log of JENNINGS et al., into users of Berstis, because that would have allowed users of Berstis identifying difference between actual file utilization, tracking file usage history log, and collection, analyzing of log files (JENNINGS: fig 3, ) while allows restricting server content in a distributed network traffic over a group of servers analyzing to find the file relations (page 1, 0006), furthermore maintaining file statistics used in building relation with respect to each file (JENNINGS: page 1, 0011), thus improving overall quality and reliability of the system.
Claim 3,10,17 the combination of Berstis, Jennings teaches “wherein the list of unified file usage information comprises a plurality of representations of local and Web application files arranged in a descending most recently used order” (Berstis: 0024,0027-0028).  On the other hand, Jennings disclosed merged list in Web application file to create” (0022, line 1-4, 0025, fig 3, element 311, page 3, 0030-0031,fig 4, 0033,fig 7, 0038)

Claim 4, 11, the combination of Berstis, Jennings teaches “presenting a subset of the plurality of representations in a sidebar adjacent to the merged list of unified file usage information, the subset comprising representations of one or more highest ranked local and Web application files” (Berstis: 0037-0038, 0041).  On the other hand, Jennings disclosed “merged list and web application files” (0022, line 1-4, 0025, fig 3, element 311, page 3, 0030-0031,fig 4, 0033,fig 7, 0038)

Claim 5,12,18 the combination of Berstis, Jennings teaches “wherein the list of unified file usage information is presented according to one or more preferences, the one or more preferences comprising a maximum number of representations of local and Web application files” (Berstis: 0044-0046).  On the other hand, Jennings disclosed “merge list and web application files” (0022, line 1-4, 0025, fig 3, element 311, page 3, 0030-0031,fig 4, 0033,fig 7, 0038).

Claim 6,13,19, the combination of Berstis, Jennings teaches “wherein opening the at least one of the local file or the Web application file with an application other than the default application comprises opening the local file with a Web application” (Berstis: 0025,0029-0030,0050)

Claim 7,14,20 the combination of Berstis, Jennings teaches “wherein opening the at least one of the local file or the Web application file with an application other than the default application comprises opening the Web application file with a local application” (Berstis: 0033-0035,0038) .















Claims 2,9,16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berstis et al (hereinafter ‘Berstis’), U.S. Patent Application 2006/0161511 published Jul, 2006, JENNINGS,III et al., (hereafter JENNINGS), US Pub No. 2003/0220998 published Nov 2003 in view of Tsao et al., (hereafter Tsao),   US Pub. No. 2007/0198713 published Aug,2007

As to Claim 2,9,16 ,the combination of Berstis, Jennings teaches “causing presentation of a plurality of selectable options for the list of unified file usage information, the plurality of selectable options comprising one or more of: (0024 and fig. 1 wherein the system includes an aggregator server that aggregates document usage information, local file usage information corresponds to document computer system that tracks usage of documents typically using tracking module)
 	selecting an application with which to open one of the local file or the Web application file” (fig 1-2, 0035 – Berstis teaches user interface allows to open, close , move forward or backward electronic documents, also supports to create or delete specific documents as bookmarks in a web based application environment). On the other hand, JENNINGS disclosed “Web application file to create a merged list” (0022, line 1-4, 0025, fig 3, element 311, page 3, 0030-0031,fig 4, 0033, fig 7, 0038 – JENNINGS teaches merging process, particularly identifying common relation among files and grouping  and merged into one group based on the frequency of usage, the prior art of Jennings teaches web application in the web server log supports file system such as NFS or CGI scrip on a web server).   It is however, noted that Berstis, Jennings do not teach “copying or moving renaming”.  On the other hand, Tsao disclosed “copying or moving renaming” (fig 6, fig 8 – Tsao teaches web based menu to manage the file folders supporting various commands such as Rename, Delete, copy, Past, Move from, Move to at desired file folder level(s))
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine web-browser file, folder management in a multiuser environment of  Tsao into users of Berstis, Jennings because that would have allowed users of Berstis, Jennings to use interactive web-based  file folder management and operate various system resources such as multilayers item list concurrently access and manage multi-tasking capability, while user able to display, view and operate file folder information and resources of the computer system (Tsao: Abstract, 0070-0078)

Conclusion

The prior art made of record
a.  	US Pub. No.  2006/0161511 is directed to aggregating document usage 	
b. 	US Pub. No. 	2003/0220998 is directed to restructuring server content and distribute network traffic over group of servers
c. 	US Pub. No.	2007/0198713 is directed to web-based user access and manage the files and folders
	



			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure




Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.














 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154